DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 11/04/2021.
Currently claims 1-16 and 21-24 are pending in the application.

Election/Restrictions
Applicant's election without traverse of Group I, Claims 1-16, in the reply filed on 11/04/2021 is acknowledged. The newly added claims 21-24 belong to a different embodiment than the originally filed claims. Had these new claims been submitted along with the original claims, they would have been subject to Species restrictions. Specially, the limitation of claim 21, “… wherein outer sidewalls of the ferroelectric layer are spaced between outer sidewalls of the upper conductive structure …” is different than that of claims 1-16. Thus the claims 21-24 belong to a different embodiment. As such, the examiner considers claims 21-24 as non-elected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0130956 A1 (Muller) and further in view of US 2009/0161523 A1 (Tran).
Regarding claim 1, Muller discloses, an integrated chip, comprising: a pair of source/drain regions (242s/242d; Fig. 2A; [0077]; i.e. source/drain regions) disposed in a substrate (212; Fig. 2A; [0076]; i.e. carrier); 

    PNG
    media_image1.png
    308
    605
    media_image1.png
    Greyscale

a gate dielectric layer (122i; Fig. 1A; [0059]; i.e. gate isolation structure) disposed over the substrate (112/212) and laterally between the pair of source/drain regions (242s/242d); and 
a ferroelectric structure (124; Fig. 1A; [0062]; i.e. remanent-polarizable layer) overlying the gate dielectric layer (122i), 

    PNG
    media_image2.png
    492
    704
    media_image2.png
    Greyscale

But Muller fails to teach explicitly, wherein the ferroelectric structure comprises a ferroelectric layer and a grid structure, 

wherein the grid structure laterally encloses each segment of the ferroelectric layer.  
However, in analogous art, Tran discloses, wherein the ferroelectric structure (302 and 312; Fig. 3; [0032]; i.e. ferroelectric film and domain wall) comprises a ferroelectric layer (302) and a grid structure (312), 
wherein the ferroelectric layer (302) comprises a plurality of segments (304 and 306) laterally offset from one another (Fig. 3; [0032]), and 
wherein the grid structure (312) laterally encloses each segment (304 or 306) of the ferroelectric layer (302) (Fig. 3; [0032]).

    PNG
    media_image3.png
    269
    607
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Muller and Tran before him/her, to modify the teachings of an integrated chip with a ferroelectric structure on the gate as taught by Muller and to include the teachings of ferroelectric structure comprising a ferroelectric layer and a grid structure as taught by Tran since ferroelectric grid structure with a certain grid size helps to enhance data retention of In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 3, Muller discloses, the integrated chip according to claim 1, further comprising: 
a first conductive structure (114) disposed between the ferroelectric structure (124) and the gate dielectric layer (122i) (Fig. 1A; [0061] - [0062]); 
a second conductive structure (134) overlying the ferroelectric structure (124) (Fig. 1A; [0062]); and 
a gate electrode (122e) disposed between the first conductive structure (114) and the gate dielectric layer (122i) (Fig. 1A; [0061] - [0062]).  

    PNG
    media_image2.png
    492
    704
    media_image2.png
    Greyscale


Regarding claim 4, the combination of Muller and Tran teaches, the integrated chip according to claim 3, wherein the grid structure (312) and the segments of the ferroelectric layer (304 and 306) continuously extend from a top surface of the first conductive structure (314) to a bottom surface of the second conductive structure (316) (Fig. 3; [0032]; Tran Reference). See 103 rationale in claim 1.

    PNG
    media_image3.png
    269
    607
    media_image3.png
    Greyscale


Regarding claim 5, the combination of Muller and Tran teaches, the integrated chip according to claim 1, wherein the grid structure (320/324) continuously laterally wraps around an outer perimeter of the ferroelectric layer (304 and 306) (Fig. 3A and 3B; [0031] – [0032]; Tran Reference).  See 103 rationale in claim 1.

    PNG
    media_image4.png
    244
    458
    media_image4.png
    Greyscale


Regarding claim 6, the combination of Muller and Tran teaches, the integrated chip according to claim 1, wherein a maximum width of the ferroelectric layer (304 and 306) is less than a maximum width of the grid structure (320/324) (Fig. 3A and 3B; [0031] – [0032]; Tran Reference).  See 103 rationale in claim 1.
	Note: Since ferroelectric layer needs to fit inside the grid structure, it is obvious that the maximum width of the ferroelectric layer would be less than the maximum width of the grid structure.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Muller and Tran as applied to claim 1 and further in view of US 2021/0143250 A1 (Lee) and further as evidenced by US 2018/0024443 A1 (Wittebrood).
Regarding claim 2, the combination of Muller and Tran teaches, the integrated chip according to claim 1, wherein the ferroelectric layer (124) comprises a first dielectric material (hafnium oxide; Fig. 1A; [0043]; Muller Reference), 
But the combination of Muller and Tran fails to teach explicitly, the grid structure comprises a second dielectric material different than the first dielectric material.  
However, in analogous art, Lee discloses, the grid structure (110; Fig. 8; [0105]; i.e. spacers) comprises a second dielectric material (Lee teaches both 110 and 120 are part of dielectric layer 100 and since it is designated as a separate element than layer 120, layer 110 must be a different dielectric layer; [0105]) different than the first dielectric material (120; Fig. 8; [0105]; i.e. ferroelectric material).
Note: Evidentiary reference Wittebrood teaches in para. [0056] that the grid structure may be formed of silicon oxide, silicon nitride or polysilicon which is different than ferroelectric material hafnium oxide taught by Muller.

    PNG
    media_image5.png
    350
    528
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Muller, Tran and Lee before him/her, to modify the teachings of an integrated chip with a ferroelectric structure on the gate as taught by Muller and to include the teachings of grid structure formed of a different dielectric material other than the one used as ferroelectric material as taught by Lee (reinforced by evidentiary reference Wittebrood) since ferroelectric grid structure must use a different dielectric material in order to keep it separate from ferroelectric material and absent this important teaching in Muller, a person with ordinary skill in the art would be motivated to reach out to Lee while forming an integrated chip of Muller. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Muller and Tran as applied to claim 1 and further in view of US 2019/0019801 A1 (Yoo).
Regarding claim 7, the combination of Muller and Tran fails to teach explicitly, the integrated chip according to claim 1, wherein the grid structure directly contacts the gate dielectric layer.  
However, in analogous art, Yoo discloses, the integrated chip according to claim 1, wherein the ferroelectric layer (125) directly contacts the gate dielectric layer (115; Fig. 1; [0020]; i.e. interfacial insulating layer pattern - it is equivalent to gate dielectric layer).  

    PNG
    media_image6.png
    338
    423
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Muller, Tran and Yoo before him/her, to modify the teachings of an integrated chip with a ferroelectric structure over the gate electrode as taught by Muller and to include the teachings of ferroelectric structure below the gate electrode and directly contacting the gate dielectric layer as taught by Yoo since in MPEP 2144.04 (VI) (C), it is stated that Rearrangement In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.) In the instant case, as long as the ferroelectric layer is part of the gate structure, the effect of ferroelectric gate structure remains the same. On the other hand, the applicant has not presented persuasive evidence in Spec. para. [0033] that the claimed arrangement is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangement).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With the teaching of Yoo regarding ferroelectric layer directly contacting the gate dielectric layer, the combination of Muller, Tran and Yoo teaches, wherein the grid structure (which is part of the ferroelectric layer; Tran Reference) directly contacts the gate dielectric layer (122i; Muller Reference).  


Regarding claim 8, the combination of Muller and Tran fails to teach explicitly, the integrated chip according to claim 1, further comprising: a gate electrode overlying the ferroelectric structure, wherein the grid structure directly contacts the gate electrode.  
However, in analogous art, Yoo discloses, the integrated chip according to claim 1, further comprising: a gate electrode (145; Fig. 1; [0019]) overlying the ferroelectric structure (125 and 235; Fig. 1; [0018]), 

    PNG
    media_image6.png
    338
    423
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Muller, Tran and Yoo before him/her, to modify the teachings of an integrated chip with a ferroelectric structure over the gate electrode as taught by Muller and to include the teachings of ferroelectric structure below the gate electrode and directly contacting the gate electrode as taught by Yoo since in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held unpatentable if it does not provide a new and unexpected result. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held  In the instant case, as long as the ferroelectric layer is part of the gate structure, the effect of ferroelectric gate structure remains the same. On the other hand, the applicant has not presented persuasive evidence in Spec. para. [0033] that the claimed arrangement is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangement).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With the teaching of Yoo regarding ferroelectric layer directly contacting the gate electrode, the combination of Muller, Tran and Yoo teaches, wherein the grid structure (which is part of the ferroelectric layer; Tran Reference) directly contacts the gate electrode (145; Tran Reference).  


Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0130956 A1 (Muller) and further in view of US 2009/0161523 A1 (Tran) and US 2021/0143250 A1 (Lee) and further as evidenced by US 2018/0024443 A1 (Wittebrood).
Regarding claim 9, Muller discloses, an integrated chip, comprising: 
a semiconductor device (200a; Fig. 2A; [0073]; i.e. memory area) disposed on a substrate (212; Fig. 2A; [0076]; i.e. carrier); 

    PNG
    media_image1.png
    308
    605
    media_image1.png
    Greyscale

a first inter-level dielectric (ILD) structure (260a; i.e. first insulator layer) overlying the semiconductor device (200a) and the substrate (212) (Fig. 2A; [0087]); and 
a polarization switching structure (104; i.e. ferroelectric memory) overlying the first ILD structure (260a) and electrically coupled to the semiconductor device (200a or 102; i.e. memory or transistor) (Figures 1A and 2A; [0059]), 
wherein the polarization switching structure (104) comprises a ferroelectric structure (124; Fig. 1A; [0062]; i.e. ferroelectric layer) disposed 
wherein the ferroelectric layer (124) comprises a first material (hafnium oxide; Fig. 1A; [0043]);  


    PNG
    media_image2.png
    492
    704
    media_image2.png
    Greyscale

But Muller fails to teach explicitly, wherein the ferroelectric structure comprises a ferroelectric layer and a grid structure, 
wherein the grid structure laterally encloses an outer perimeter of the ferroelectric layer, 
wherein the grid structure comprises a second material different than the first material.  
However, in analogous art, Tran discloses, wherein the ferroelectric structure (302 and 312; Fig. 3a; [0032]; i.e. ferroelectric film and domain wall) comprises a ferroelectric layer (304 and 306) and a grid structure (312), 


    PNG
    media_image3.png
    269
    607
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    244
    458
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Muller and Tran before him/her, to modify the teachings of an integrated chip with a ferroelectric structure on the gate as taught by Muller and to include the teachings of ferroelectric structure comprising a ferroelectric layer and a grid structure as taught by Tran since ferroelectric grid structure with a certain grid size helps to enhance data retention of ferroelectric media and absent this important teaching in Muller, a person with ordinary skill in the art would be motivated to reach out to Tran while forming an integrated chip of Muller. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
But the combination of Muller and Tran fails to teach explicitly, the grid structure comprises a second dielectric material different than the first dielectric material.  
However, in analogous art, Lee discloses, the grid structure (110; Fig. 8; [0105]; i.e. spacers) comprises a second dielectric material (Lee teaches both 110 and 120 are part of dielectric layer 100 and since it is designated as a separate element than layer 120, layer 110 must be a different dielectric layer; [0105]) different than the first dielectric material (120; Fig. 8; [0105]; i.e. ferroelectric material).
Note: Evidentiary reference Wittebrood teaches in para. [0056] that the grid structure may be formed of silicon oxide, silicon nitride or polysilicon which is different than ferroelectric material hafnium oxide taught by Muller.

    PNG
    media_image5.png
    350
    528
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Muller, Tran and Lee before him/her, to modify the teachings of an integrated chip with a ferroelectric structure on the gate as taught by Muller and to include the teachings of grid structure formed of a different dielectric material other than the one used as ferroelectric material as taught by Lee (reinforced by evidentiary reference Wittebrood) since ferroelectric grid structure must use a different dielectric material in order to keep it separate from ferroelectric material and absent this important teaching in Muller, a person with ordinary skill in the art would be motivated to reach out to Lee while forming an integrated chip of Muller. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Regarding claim 10, the combination of Muller, Tran and Lee teaches, the integrated chip of claim 9, wherein the grid structure (320/324) comprises a plurality of sidewalls defining a plurality of openings (square size opening), wherein the ferroelectric layer (304 and 306) fills the plurality of openings (Fig. 3A and 3B; [0031] – [0032]; Tran Reference).  See 103 rationale in claim 9.

    PNG
    media_image4.png
    244
    458
    media_image4.png
    Greyscale

Regarding claim 11, the combination of Muller, Tran and Lee teaches, the integrated chip of claim 9, wherein the grid structure (320/324) comprises a plurality of grid segments (rectangular/square shape) extending laterally in a first direction (horizontal) and in a second direction (vertical) that is substantially orthogonal to the first direction, wherein the vertical grid segments continuously extend between adjacent pairs of the horizontal grid segments (Fig. 3A and 3B; [0031] – [0032]; Tran Reference).  See 103 rationale in claim 9.

    PNG
    media_image4.png
    244
    458
    media_image4.png
    Greyscale

But the combination of Muller, Tran and Lee fails to teach explicitly, wherein the horizontal grid structures are elongated grid segments and the vertical grid structures are short grid segments;
However, in MPEP 2144 (IV) (A), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, in Specification para. [0027], the applicant mentioned about the elongated and short grid segments but did not present any persuasive evidence that the claimed sizes are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed sizes).  Also, the applicant has not shown that the claimed sizes produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. As such, the examiner notes that without any specific evidence of criticality, it can be concluded that the combination of Muller and Tran teaches the limitation. 

Regarding claim 12, the combination of Muller, Tran and Lee teaches, the integrated chip of claim 11, wherein the ferroelectric layer (304 and 306) continuously laterally extends between pairs of the elongated grid segments (320/324) (Fig. 3A and 3B; [0031] – [0032]; Tran Reference). See 103 rationale in claim 9.

    PNG
    media_image4.png
    244
    458
    media_image4.png
    Greyscale

Regarding claim 13, the combination of Muller, Tran and Lee teaches, the integrated chip of claim 11, wherein the ferroelectric layer (304 and 306) comprises a plurality of pillar structures (304 and 306 individually), wherein the pillar structures (304 and 306 individually) are alternatingly spaced between the short grid segments (312 in this case) (Fig. 3a; [0032]; Tran Reference).  See 103 rationale in claim 9.

    PNG
    media_image3.png
    269
    607
    media_image3.png
    Greyscale


Regarding claim 14, the combination of Muller, Tran and Lee teaches, the integrated chip of claim 13, wherein a width of the pillar structures (304 and 306 individually) is greater than a width of the short grid segments (312 in this case) (Fig. 3a; [0032]; Tran Reference).  See 103 rationale in claim 9.  

    PNG
    media_image3.png
    269
    607
    media_image3.png
    Greyscale

Regarding claim 15, the combination of Muller, Tran and Lee teaches, the integrated chip of claim 11, wherein a width of the elongated grid segments (320/324; Fig. 3b; considering from one side to the other) is greater than a width of the ferroelectric layer (304 and 306; Fig. 3a) (Fig. 3A and 3B; [0031] – [0032]; Tran Reference).  See 103 rationale in claim 9.  
Note: Since ferroelectric layer needs to fit inside the grid structure, it is obvious that the width of the elongated grid segment would be greater than the width of the ferroelectric layer.

    PNG
    media_image4.png
    244
    458
    media_image4.png
    Greyscale


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Muller, Tran and Lee as applied to claim 9 and further in view of US 2018/0024443 A1 (Wittebrood).
Regarding claim 16, the combination of Muller, Tran and Lee teaches, the integrated chip of claim 9, wherein the first material is hafnium oxide (hafnium oxide; Fig. 1A; [0043]; Muller Reference) and the second material is a different material (Lee teaches both 110 and 120 are part of dielectric layer 100 and since it is designated as a separate element than layer 120, layer 110 must be a different dielectric layer; [0105]). 
But the combination of Muller, Tran and Lee fails to teach explicitly, the second material is silicon dioxide, tetra-ethyl-ortho-silicate (TEOS), silicon oxynitride, silicon oxycarbide, or silicon nitride;
However, in analogous art, Wittebrood teaches, the second material is silicon dioxide, tetra-ethyl-ortho-silicate (TEOS), silicon oxynitride, silicon oxycarbide, or silicon nitride ([0056]);
Note: Wittebrood teaches in para. [0056] that the grid structure may be formed of silicon oxide, silicon nitride or polysilicon.
In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2019/0131458 A1 (Yoo) - A ferroelectric memory device is disclosed including a substrate, a ferroelectric material layer disposed on the substrate, a gate electrode layer disposed on the ferroelectric material layer, and a polarization switching seed layer disposed between the ferroelectric material layer and the gate electrode layer.
2. US 2017/0162250 A1 (Slesazeck) - An integrated circuit is disclosed including a ferroelectric memory cell. The ferroelectric memory cell includes a ferroelectric layer stack comprising at least one ferroelectric material oxide layer. Each of the ferroelectric material oxide layers includes a ferroelectric material that is at least partially in a ferroelectric state. The ferroelectric layer stack comprises at least two ferroelectric domains. Further, the voltage which is applied to the layer stack to induce polarization reversal differs for the individual domains such that polarization reversal of individual domains.
3. US 2009/0224307 A1 (Lee) - A semiconductor device is disclosed including a tunnel insulating layer, a first conductive layer, a dielectric layer, a second conductive layer, and a gate electrode layer which are sequentially stacked over a semiconductor substrate. The gate electrode layer is patterned in order to expose the second conductive layer. A passivation 
4. US 2006/0054953 A1 (Son) - Memory devices are disclosed including a semiconductor substrate and a device isolation layer in the substrate and defining a cell region and a resistance region. A resistance pattern is disposed on the device isolation layer in the resistance region. An interlayer insulating layer is on the resistance pattern and a resistance contact hole with a contact plug therein extends through the interlayer insulating layer and exposes the resistance pattern. A conductive pad pattern is interposed between the resistance pattern and the device isolation layer that is electrically connected to the resistance pattern. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408)918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


12/20/2021